DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 02/19/2021 and on 02/25/2021.
The application has been amended as follows: 
Claim 1 lines 24-26 have been amended as follows:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Hayashi et al. (US 2015/004353) [IDS: dated 12/09/2019], herein Hayashi.  Hayashi teaches a honeycomb structure having partition walls and cells, a plurality of sections having a different cell density formed in a central area toward an outer peripheral area and a partition wall is formed between the sections adjacent to each other [Abstract, 0011, 0065, Figs. 1(a), 7(a)]. The boundary section has boundary partition walls and plural boundary cells having a polygonal shape different in shape from the cells in the sections formed adjacent to the boundary section. The partition walls in the sections adjacent to the boundary section are connected by the boundary partition walls. A part of the boundary cell is surrounded by at least the boundary partition walls [Abstract, 0011, 0065, Figs. 1(a), 7(a)].    Hayashi further teaches that incomplete cells are present in the peripheral region and the center region.  Hayashi additionally teaches that there exists incomplete cells of the central region that are communicated with those on the peripheral region [Fig. 10(a-b)].  Herein, communicated is interpreted as an incomplete cell from the center cell structure opens into an incomplete cell in the circumferential portion, i.e., a portion of the boundary wall is missing between the incomplete cell from the center portion and from the incomplete cell in the circumferential portion. However, Hayashi does not teach of suggest that 5% or more to 50% or less of the total number of incomplete cells of the center cell structure are communicated with the incomplete cells of the circumferential cell structure.   	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Murata (US 2014/0287192) which teaches background information on honeycombs with incomplete cells near a boundary wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784